Citation Nr: 0511724	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-13 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis and nerve 
damage of the right hand.

2.  Entitlement to an increased evaluation for amputation 
through terminal phalanges, right middle and ring fingers, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
fracture of the fourth and fifth metacarpals of the right 
hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945 and from May 1950 to August 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent and noncompensable 
evaluations for amputation through terminal phalanges, right 
middle and ring fingers and fracture of the fourth and fifth 
metacarpals of the right hand, respectively, and denied 
service connection for arthritis and nerve damage of the 
right hand.


FINDINGS OF FACT

1.  Competent evidence of a diagnosis of arthritis or of 
neuropathic damage of the right hand due to disease or injury 
which could reasonably be attributed to service or a service-
connected disability is not of record. 

2.  Amputation through terminal phalanges, right middle and 
ring fingers is manifested by amputations at the distal 
phalanges of those two fingers.

3.  Fracture of the fourth and fifth metacarpals of the right 
hand is manifested by objective evidence of pain.




CONCLUSIONS OF LAW

1.  Arthritis and nerve damage of the right hand were not 
incurred in, aggravated by service, or proximately due to, or 
the result of, the service-connected right hand disabilities.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for an evaluation in excess of 10 percent 
for amputation through terminal phalanges, right middle and 
ring fingers have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2004).

3.  The criteria for a 10 percent evaluation, and no more, 
for fracture of the fourth and fifth metacarpals of the right 
hand have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5223 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims for increased evaluations and service 
connection in an August 2002 letter.  The letter also 
notified the veteran that it would make reasonable efforts to 
help him get the evidence necessary to support his claim, 
such as medical records, employment records, and records from 
other federal agencies.  VA noted that in order to obtain any 
records, the veteran would need to provide it with enough 
information about the records so that VA could request them 
from the person or agency who had them.  Finally, VA told the 
veteran, "[T]ell us about any additional information or 
evidence that you want us to try and get for you."  

Additionally, VA has notified the veteran the reasons why 
increased evaluations are not warranted for the service-
connected disabilities (although the Board is granting an 
increased evaluation for one of the disabilities) and why 
service connection cannot be granted for arthritis and nerve 
damage to the right hand in the January 2003 rating decision 
and the May 2003 statement of the case.  The statement of the 
case also fully provided the laws and regulations pertaining 
to entitlement to the benefits sought.  The duty to notify 
the veteran has been satisfied under the circumstances of 
this case.  See 38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating the 
claims.  Although an examination was not provided in 
connection with the veteran's claim for service connection, 
Board finds that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disability may be associated with the veteran's active 
service or the veteran's service-connected disability or 
disabilities.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has brought forth evidence of a diagnosis of 
neuropathic pain of the right hand, which the examiner stated 
was "probably related to" carpal tunnel syndrome, he has 
not brought forth any evidence suggestive of a causal 
connection between the current disability and service or the 
service-connected disability.  The RO informed him that he 
would need medical evidence of a relationship between the 
current disability and service, and the veteran has not 
provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision

The veteran asserts that service connection for arthritis and 
nerve damage should be granted, as they are related to the 
injuries to his hands that he sustained in service.  He also 
states that his service-connected disabilities of the right 
hand warrant higher evaluations, as he has extreme pain and 
limited motion when opening and closing his hand.  The 
veteran states he also has trouble gripping and holding 
objects and would often drop objects because of weakness in 
the right hand.

Service connection for traumatic amputation of the terminal 
phalangeal, middle, and ring fingers of the right hand was 
granted by means of a December 1945 rating decision and 
assigned a 10 percent evaluation.  Service connection for 
fracture of the fourth and fifth metacarpals of the right 
hand was granted by means of an August 1954 rating decision 
and assigned a noncompensable evaluation.  The veteran's 
disability ratings have not changed following the initial 
grant of service connection.

The service medical records show that in March 1943, the 
veteran reported to sick bay with an injured hand.  
Examination revealed amputations of the middle and ring 
fingers of the right hand just distal to the distal joint.  A 
May 1950 report of medical examination shows that 
neurological examination revealed no significant abnormality.  
In March 1952, the veteran sustained a simple fracture to the 
fourth and fifth metacarpals of the right hand.  The examiner 
stated there was no artery or nerve involvement.  An August 
1953 report of medical examination shows that clinical 
evaluation of the neurological system was normal.  

A June 1954 VA examination report shows the veteran reported 
his little finger and ring finger felt like they were 
"asleep."  The examiner stated that there was an amputation 
of the distal tips of the third and fourth fingers of the 
right hand due to an accident in the Navy.  He stated there 
were thick calluses over the ends of the third finger.  The 
"stump" had a cracked area which the veteran stated was 
frequently symptomatic.  The examiner reported there was a 
mild deformity of the fifth metacarpal bone of the right hand 
secondary to a fracture.  He stated the veteran could 
"double up fist" and there was no limitation of motion.  
Neurological examination was normal.  

In an October 1965 letter from a private physician, he stated 
that the veteran had weakness of grip due to the service-
connected disabilities and recommended that the veteran be 
allowed increased disability and/or be evaluated for possible 
further surgery.  

A December 1965 VA examination report shows that the veteran 
complained of numbness and tingling sensations with morning 
swelling of the right ring and little fingers.  Physical 
examination revealed a surgical amputation of the distal 
phalanx of the right middle and ring fingers with a small 
area of tenderness at the tip of the amputated middle finger.  
There were deformities of the shafts of the right ring and 
little fingers, which were more pronounced on the ring 
finger, but was not tender to palpation.  There was no loss 
of extension or flexion of the fingers of the right hand.  
There was good right-hand grip.  The right radial artery 
pulsation was of good quality.  The diagnoses entered were, 
"1. Traumatic amputation of the distal phalanges of the 
right middle and ring fingers.  Not disabling.  Not greatly 
disfiguring.  Residuals of.  2. Fractures, shafts, traumatic, 
right 4th and 5th metacarpal bones, healed with deformities, 
residuals of."  

In June 2002, the veteran submitted a statement, asserting 
that his disabilities had worsened and that he felt he 
warranted service connection for arthritis and other residual 
effects of his right hand.

A June 2002 VA outpatient treatment report shows that the 
veteran was seen with complaints of pain in the right arm, 
which he had been experiencing over the past year.  He 
described it as a "Charlie Horse," and that it kept getting 
worse.  The examiner noted the veteran's amputations.  
Neurological examination was normal.  He diagnosed 
neuropathic pain in the right arm/hand, which stated was 
"probably related to Carpal Tunnel Syndrom[e]."  

A November 2002 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file.  He 
stated that physical examination revealed no evidence of 
osteomyelitis.  The veteran reported having pain on average 
of an "8" on a pain scale of 1 to 10 with stiffness and 
cramping in the right hand.  There was no bone disease and no 
active infection.  The veteran reported that he worked in 
electronics and that his job involved traveling.  He stated 
he was unable to do any lifting or carrying objects and that 
his writing skills were impaired.  The examiner stated there 
was evidence of a deformity in the right hand on the fourth 
and fifth metacarpals due to the previous fracture.  There 
was no malunion, nonunion, or any loose motion or false 
joint.  There was pain on pressure on the right fourth and 
fifth metacarpals; however, there was no edema.  The examiner 
stated there was no ankylosis.  

The examiner noted the veteran's amputations of the third and 
fourth fingers.  He stated that flexion of the middle 
interphalangeal joint was 70 degrees and that extension was 
20 degrees.  There was no pain associated with the movement.  
He concluded that there was no additional limitation of 
weakness, fatigue, pain, or lack of endurance with repetitive 
use.  The diagnoses were residuals of fracture of the right 
fourth and fifth metacarpals and amputation through terminal 
phalanges of the third and fourth digits of the right hand.  

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2004).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for arthritis and nerve damage of 
the right hand both on a direct basis and secondary to 
service-connected finger disabilities.

The service medical records show that when the veteran 
accidentally amputated the fingertips of his middle and ring 
finger, there was no report of any nerve damage.  When the 
veteran entered his second period of service in 1950, 
neurological examination showed no significant abnormality.  
When the veteran fractured his ring and little fingers, the 
examiner made a specific determination that there was no 
artery or nerve involvement.  Additionally, the veteran's 
separation examination showed normal neurological 
examination.  VA examinations in 1954 and 1965 showed normal 
neurological examinations.  In the 1965 examination report, 
the examiner stated the veteran had good right-hand grip and 
that his disability was "not disabling."  The evidence 
showing possible neurological findings was the October 1965 
letter from the private physician and in the June 2002 VA 
treatment records.  In the October 1965 letter, the physician 
stated that the veteran had weakness of grip due to the 
service-connected disabilities.  In the June 2002 VA 
treatment record, the examiner found that neurological 
examination was normal and entered a diagnosis of neuropathic 
pain, which he stated was probably due to carpal tunnel 
syndrome.  

Here, there is no evidence of any diagnosis of arthritis or 
x-rays showing arthritis.  Regarding the neurological 
complaints by the veteran, in the October 1965 letter, the 
physician stated the veteran had weakness in his right-hand 
grip.  There was no underlying disease process discussed to 
explain the weakness.  In the June 2002 treatment record, the 
examiner entered a diagnosis of neuropathic pain, which was 
referred to by the examiner as probably due to carpal tunnel 
syndrome.  Regarding the diagnosis of "neuropathic pain," 
such diagnosis is not a disability due to disease or injury.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (unless a veteran suffers from an underlying 
disability or condition, such as loss of normal body working 
movements, joint disability, or muscle disability, then pain 
otherwise experienced is not a compensable disability).  The 
reference by the examiner to the effect that the veteran's 
pain is probably due to carpal tunnel syndrome is not 
dispositive of the matter before the Board; however, as 
carpal tunnel syndrome, if existent, would not have been 
shown until many years after service.  Although recent 
neurological findings have been normal, there is no apparent 
clinical basis for relating the veteran's subjective 
complaints to any chronic disability, which could reasonably 
be attributed as having inservice origins.  

Service connection is warranted when a chronic disability 
that results from a disease or injury incurred in or 
aggravated by service or a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  A diagnosis 
that pain may be due to carpal tunnel syndrome cannot be 
determined to be a positive finding that the "disability" 
in question is present, or does exist.  Additionally, the 
medical professional did not indicate that there was 
consideration being extended to whether the in-service hand 
injuries were a possible causative factor of the neurological 
pain.  Further, the physician in the 1965 record did not 
provide a diagnosis which was manifested by "weakness."  
Therefore, without competent evidence of a current 
"disability" related to the neurological complaints the 
veteran has reported or a diagnosis of arthritis, service 
connection cannot be granted for such disabilities.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

Even assuming, without deciding, that the veteran has a valid 
diagnosis of carpal tunnel syndrome, no medical professional 
has attributed such diagnosis to either service or a service-
connected disability.  While the veteran has alleged that he 
has numbness in his right hand due to either service or his 
service-connected disabilities; however, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For the above reasons, the Board finds that the preponderance 
of evidence is against the veteran's claim for service 
connection for arthritis and nerve involvement of the right 
hand, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. 49.

B.  Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating finger and hand 
disabilities in August 2002.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002).  When a regulation changes during the 
pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of his claim under the version of the regulation 
that is most advantageous to him.  In VAOPGCPREC 3-2000 
(April 2003), VA's General Counsel held that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  

The veteran is right-handed, and thus his right hand is his 
"major" hand.  In reporting the criteria for the fingers, 
the Board will address only those for the "major" hand.

Prior to August 2002, under multiple finger amputations, it 
stated that such ratings would apply for multiple finger 
amputations when the amputations were at the proximal 
interphalangeal joints or through proximal phalanges.  
38 C.F.R. § 4.71a, Diagnostic Code 5151(a) (2002).  
Amputations at the distal joints (which is the case here) 
would be rated as prescribed for favorable ankylosis of the 
fingers.  Id. at (c).  Under Diagnostic Code 5223, it stated 
that favorable ankylosis of the long and ring fingers would 
warrant a 10 percent evaluation for the major hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2002).  Favorable 
ankylosis of the ring and little finger would also warrant a 
10 percent evaluation for the major hand.  Id.  

Prior to August 2002, there were no Diagnostic Codes that 
addressed limitation of motion of the fingers.  

The criteria under Diagnostic Code 5151(a) and 5223 did not 
change substantively in August 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5151(a) and 5223 (2004).  Under Diagnostic 
Code 5230, it states that limitation of motion of the ring or 
little finger warranted a noncompensable evaluation for "any 
limitation of motion."  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2004).  

Under 38 C.F.R. § 4.59 (2004), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.  This regulation has remained 
the same throughout the appeal period.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Amputation through terminal phalanges, right middle and 
ring fingers

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for amputation 
through terminal phalanges, right middle and ring fingers.  
Under Diagnostic Code 5151(c), it states that the veteran's 
amputations, which occurred only at the distal phalanges, are 
to be rated under favorable ankylosis.  The two fingers that 
were amputated were the long and ring fingers.  The November 
2002 examination showed that the veteran had no painful 
motion of the long finger.  Under Diagnostic Code 5223, under 
both the former and the amended criteria, it provides that 
favorable ankylosis of the long and ring fingers warrants a 
10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2002 & 2004).  Therefore, neither criteria is more 
favorable to the veteran's claim in terms of warranting any 
increased benefit.  In order to warrant more than a 
10 percent evaluation, the amputation would need to involve 
other fingers, which is not the case, or the veteran's long 
and ring fingers would need to be unfavorably ankylosed, 
which is also not the case.  It would not be appropriate to 
evaluate the service-connected disability, by analogy, to 
unfavorable ankylosis, as the veteran has painless motion of 
the long finger.  Therefore, no more than a 10 percent 
evaluation is warranted for the service-connected amputation 
through terminal phalanges, right middle and ring fingers.

The Board notes the application of DeLuca v Brown, 8 Vet. 
App. 202 (1995), to the evaluation of the veteran's service-
connected disability under Diagnostic Code 5223 is not 
appropriate, as that Diagnostic Code does not contemplate 
limitation of motion; rather, it contemplates no motion, and 
thus would not serve as a basis to the grant of an increased 
evaluation.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5257 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code).  Regardless, in the November 2002 examination report, 
the examiner states that there was no additional limitation 
due to weakness, fatigue, pain, or lack of endurance with 
repetitive use.  

The veteran is competent to report his symptoms; however, to 
the extent that he has stated that he warrants more than a 
10 percent evaluation for amputation through terminal 
phalanges, right middle and ring fingers, the medical 
findings do not support his contentions.  The Board attaches 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 10 percent 
for amputation through terminal phalanges, right middle and 
ring fingers, is not warranted.  Accordingly, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

2.  Fracture of the fourth and fifth metacarpals of the right 
hand

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 10 percent 
evaluation for fracture of the fourth and fifth metacarpals 
of the right hand.  As noted above, the former criteria did 
not provide evaluations for fingers with limited motion.  
However, under Diagnostic Code 5223, under the former 
criteria, it provided that favorable ankylosis of the ring 
and little fingers warranted a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2002).  The veteran 
has complained of discomfort in his fingers and difficulty 
holding objects.  In the November 2002 examination report, 
the examiner noted that the veteran had evidence of a 
deformity of the right fourth and fifth fingers due to the 
fracture.  He stated that there was pain on pressure on those 
fingers.  Resolving reasonable doubt in favor of the veteran, 
the Board finds that such clinical findings establish that 
the veteran has periarticular pathology productive of painful 
motion in those two fingers and would warrant a 10 percent 
evaluation for the involvement of those two fingers under the 
former criteria of Diagnostic Code 5223 and the application 
of 38 C.F.R. § 4.59.  See 38 C.F.R. § 4.59; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5223 (2002).  Accordingly, a 
10 percent evaluation for fracture of the fourth and fifth 
metacarpals of the right hand is granted.  

The amended criteria provide that limitation of motion to any 
extent for these two fingers warrants a noncompensable 
evaluation.  See 38 C.F.R. § 4.71, Diagnostic Code 5230 
(2004).  Thus, the former criteria are more favorable to the 
veteran's claim; however, such does not affect the 10 percent 
evaluation granted in this decision, as a disability rating 
in effect at the time the rating schedule is revised cannot 
be reduced due to a change in the rating schedule, unless the 
veteran's disability has shown an improvement.  Fugere v. 
Derwinski, 972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. 
§ 3.951(a) (2004).  Here, improvement has not been shown.

The Board notes the application of DeLuca, 8 Vet. App. 202 to 
the evaluation of the veteran's service-connected disability 
under Diagnostic Code 5223 is not appropriate, as such 
Diagnostic Code does not contemplate limitation of motion; 
rather, it contemplates no motion, and thus would not serve 
as a basis for the grant of an increased evaluation.  See 
Johnson, 9 Vet. App at 11.

The veteran is competent to report his symptoms.  To the 
extent that he argued he warranted a higher evaluation, the 
Board agrees and has granted a 10 percent evaluation for 
fracture of the fourth and fifth metacarpals of the right 
hand.  However, to the extent that he has implied that he 
warrants more than a 10 percent evaluation, the medical 
findings do not support his contentions.  The Board attaches 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 10 percent 
for fracture of the fourth and fifth metacarpals of the right 
hand is not warranted.  To this extent, the preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.



3.  Extra-schedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2004).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
amputation through terminal phalanges, right middle and ring 
fingers and fracture of the fourth and fifth metacarpals of 
the right hand warrant extra-schedular evaluations.  However, 
the clinical presentations of the veteran's service-connected 
disability are neither unusual nor exceptional such as to 
render impractical the application of the regular schedular 
standards.  See id.  The record, moreover, does not reflect 
frequent periods of hospitalization due to the disabilities 
or interference with employment to a greater degree than that 
contemplated by the regular schedular standards, which are 
based on average impairment of employment.  

The Board finds, accordingly, that the criteria for 
submission for assignment of an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

Service connection for arthritis and nerve damage of the 
right hand is denied.

An evaluation in excess of 10 percent for amputation through 
terminal phalanges, right middle and ring fingers is denied.  

An evaluation of 10 percent for fracture of the fourth and 
fifth metacarpals of the right hand is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


